Citation Nr: 1621511	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  10-24 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for headaches, claimed as traumatic brain injury (TBI), prior to September 10, 2014, and to an initial rating higher than 30 percent beginning on September 10, 2014.  

3.  Entitlement to a separate compensable rating for residuals of traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to May 2007.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2008 rating decision, by the Chicago, Illinois, Regional Office (RO), which granted service connection for muscle contraction headaches and lightheadedness, and assigned a 0 percent disability rating, effective June 1, 2007.  

On March 19, 2013, the Veteran offered testimony at a hearing before a Veterans Law Judge, sitting at the RO.  A transcript of the hearing is of record.  At his hearing the Veteran requested that the record be left open for 60 days so additional VA treatment records among other records could be associated with the claims files.  

In February 2014, the Veteran was notified that the Veterans Law Judge (VLJ) who presided over his March 2013 hearing is no longer employed by the Board, and he was given an opportunity to request a new hearing before a sitting VLJ pursuant to 38 C.F.R. § 20.707 (2015).  In March 2014, VA received the Veteran's response that he did not wish to appear at a new hearing, and for the Board to consider his case on the evidence of record.  

In June 2014, the Board remanded the issue of entitlement to a higher rating for the Veteran's headaches to the RO for evidentiary development.  In a January 2015 rating decision, the Appeals Management Center (AMC) increased the disability rating for muscle contraction headaches with lightheadedness from 0 percent to 30 percent, effective September 10, 2014.  That, however, was not the highest possible rating, so the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  A supplemental statement of the case (SSOC) was issued in January 2015.  

In October 2015, the Board again remanded the case for further evidentiary development.  Following completion of the requested development, an SSOC was issued in February 2016.  


FINDINGS OF FACT

1.  From June 1, 2007 to October 23, 2008, the Veteran's TBI has been associated with subjective complaints of headaches; it was not associated with purely neurological disability, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc.  

2.  From October 23, 2008, the Veteran's TBI symptoms are fully contemplated in his separately assigned ratings for PTSD, headaches and tinnitus.  

3.  Prior to September 10, 2014, the Veteran's headaches varied in frequency and were not manifested by prostrating attacks.  

3.  Beginning on September 10, 2014, the Veteran's headaches have more nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for headaches, but no higher, have been met for the period from June 1, 2007 through September 9, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Codes (DCs) 8045, 8100 (2015).  

3.  The criteria for the maximum schedular rating of 50 percent for headaches have been met for the period beginning on September 10, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124, DC 8045, 8100 (2015).  

3.  The criteria for an additional compensable ratings for TBI have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Codes (DCs) 8045 (2007 & 2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In this case, VA satisfied its duty to notify by means of letters dated in April 2007, February 2008, and April 2008 from the RO to the Veteran, which were issued prior to the RO decision in May 2008.  An additional letter was issued in September 2014.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  The Veteran has been afforded adequate VA examinations on the issues decided herein.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.  




II.  Factual background.

The Veteran entered active duty in September 1985.  The service treatment records (STRs) reflect that the Veteran was seen on several occasions for complaints of headaches.  The STRs indicate that the Veteran was seen in July 1992 with complaints of feeling pain and seeing spots with migraines.  The assessment was sinusitis.  The records indicate that the Veteran was seen at a clinic in December 1994 for evaluation of head and neck pain secondary to being hit in the head while loading a truck in Kuwait 3 weeks prior to his visit.  The provisional diagnosis was head and neck injury.  

The Veteran's initial claim for service connection for headaches (VA Form 21-526) was received in January 2005.  The Veteran was afforded a VA examination in April 2005, at which time he complained of residuals of heat injury with headaches.  The Veteran indicated that he was retiring after 20 years of active duty in the Army.  While on active duty, he worked as a truck driver.  The examiner noted that the Veteran's physical examination and laboratory tests do not support the severity of disability suggested by the complaints.  It was noted that the Veteran did serve in Iraq.  The Veteran states that, during basic training, he sustained an illness that landed him in the hospital that he does not recall.  There is no documentation of this in his records.  The Veteran also states that, occasionally, he has headaches since then; nonetheless, the Veteran was released from the hospital and successfully finished basic training without further consequences and has had no further troubles with heat exposure to include duty in Iraq.  The examiner noted that the physical examination was normal.  He also stated that there was insufficient evidence for an acute or chronic diagnosis regarding the headaches.  

Service treatment records (STRs).  The STRs show that the Veteran was seen at a clinic in December 1994 for evaluation of head and neck pain secondary to being hit in the head while loading a truck in Kuwait 3 weeks prior to his visit.  The provisional diagnosis was head and neck injury.  During a clinical visit in July 2006, the Veteran reported suffering trauma to the forehead two weeks prior to the visit.  The Veteran stated that his headaches started 2 weeks ago after he was hit by a rock above the left forehead; he had a knot for about one week.  The pain was localized in the left forehead, with no visual changes.  No numbness, paresthesia, nausea, vomiting or fever was reported.  It was also noted that he had no other history of head trauma.  No pertinent diagnosis was noted.  On the occasion of his military retirement examination in December 2006, the Veteran reported being hit in the head by a flying brick.  

The Veteran was afforded a VA examination in May 2008.  The Veteran reported that this problem began in 1985 when he became overheated while on the job in the military and passed out.  He was hospitalized with heat stress for three days.  Ever since that day, he has had headaches that have continued on a nonprogressive fashion to the current time.  The Veteran indicated that he experiences headaches approximately 4 times a week; they are reported as being midfrontal and non-throbbing in nature.  The Veteran reported that the headaches are generally severe but last for no more than four minutes at a time before subsiding spontaneously.  In addition, the Veteran reported feeling lightheaded on the average of three times per week and this last for one or two minutes before subsiding.  It was noted that the Veteran has not passed out and these symptoms have been nonprogressive as well.  Examination of the head and neck reveals no jugular venous distension adenopathy or thyromegaly.  Tympanic membranes are normal bilaterally.  The pertinent diagnosis was prior heat stress with mild residual muscle contraction headaches and lightheadedness as described above.  

Received in May 2008 were VA progress notes dated from November 2007 to February 2008.  A February 2008 neuropsychology note indicates that the Veteran reported ongoing cognitive symptoms and lingering headaches subsequent to proximity to a road side bomb while deployed in Iraq.  The examiner stated that it is possible that the Veteran suffered a previously undiagnosed concussion following his blast exposure while deployed and is continuing to suffer some post-concussive symptoms.  The examiner stated that, based on all information available at this time, it was not possible to entirely rule out the presence of mild TBI and/or injury caused by axonal sheering.  

Received in August 2009 were VA progress notes dated from September 2008 to July 2009.  These records reflect ongoing treatment for the Veteran's physical disabilities, as well as therapy sessions for management of his PTSD symptoms.  

At his personal hearing in March 2013, the Veteran indicated that he gets serious headaches at least three times a week.  The Veteran recalled an incident when he had to go to the emergency room because his headaches were so bad that he was seeing black spots in front of him.  The Veteran indicated that he was told to go home and get in bed; he stayed in bed for two days.  The Veteran maintained that he experienced prostrating headaches at least 10 times per month.  

Received in March 2013 were VA progress notes dated from December 2007 to October 2012.  These records show that the Veteran underwent a TBI screening in January 2008.  It was noted that while riding a Humvee in a military convoy in June 2004, a road side bomb exploded and rocked the vehicle.  The Veteran did not lose consciousness, but he developed a sharp headache that night and lasted until the following day.  Until now, he had on and off headaches occurring every other day; he described the headaches as sharp and in the front, lasting 3 to 5 minutes.  Neurobehavioral symptoms included headaches, nausea, tinnitus, numbness in fingers, poor concentration, forgetfulness, slowed thinking, fatigue, difficulty falling asleep, anxiety, irritability, and poor frustration tolerance.  The pertinent diagnosis was post-concussion syndrome.  A treatment note, dated in August 2009, indicated that the examiner reviewed the Veteran's history and physical examination as well as his neuropsychological evaluation, which showed findings of cognitive impairment probably secondary to PTSD and post-concussion syndrome.  The conclusion was findings consistent with the diagnoses of mild TBI and PTSD.  

Received in August 2014 were VA progress notes dated from to November 2012 to July 2014.  In April 2014, the Veteran was referred for a neuropsychological evaluation.   It was noted that the Veteran's medical history included being hit in the forehead with a brick in April 2004, and being involved in an IED incident in May 2004 with suspected post-concussive residual.  It was reported that he denied family history of dementia.  It was noted that the Veteran reported progressive memory difficulties since his combat experiences.  

He underwent neuropsychological assessment in 2008 which identified mild cognitive deficits predominantly in the area of visual and verbal memory encoding and retrieval.  At the time, his cognitive deficits were suspected to be more related to PTSD symptoms and post-concussive symptoms, although his perceived cognitive difficulties have actually worsened over the years as opposed to improve despite active involvement in PTSD treatment and general passing of time over which post-concussive sitcoms should have resolved.  Following the evaluation, the examiner reported a diagnosis of mild neurocognitive impairment, amnesic and sustained and divided attention vulnerabilities likely secondary to chronic PTSD, depression/dysthymia, history of post-concussive syndrome.  The examiner noted that the Veteran has a history of likely post-concussive syndrome related to numerous blast exposures, although current cognitive testing suggests a decline in attention and short term memory processing as compared to prior testing.  He exhibits slower cognitive processing speed, slight decline in sustained and divided attention, slower reading and word generation, and decline in overall memory functioning.  The examiner stated that the etiology of his cognitive decline is partially suspected to be related to persistent emotional distress and PTSD symptoms, including impaired sleep and mental preoccupation.  

On the occasion of a recent VA examination in September 2014, the Veteran indicated that he has had headaches since 2000.  The Veteran reported having daily headaches for weeks at a time.  He noted that he had headaches 18 days out of a month.  The Veteran described his headaches as being frontal and noted that they are associated with scotomas, nausea, and photophobia.  The Veteran indicated that he uses Topamax and pain meds such as tramadol.  He feels that several days per month he has prostrating headaches where he can't function for hours.  The Veteran also reported exposure to an IED in 2004 which was not associated with loss of consciousness or being dazed.  However, he feels his headaches worsened after that exposure.  The Veteran described his headaches as constant head pain, pulsating or throbbing and on both sides of the head.  The Veteran stated that his headaches are associated with nausea, sensitivity to light, sensitivity to sound, and changes in vision; he noted that the typical headache lasts for weeks at a time.  The examiner described the Veteran's headaches as prostrating; he reported having those once every month.  The examiner stated that the Veteran would have a difficult time working with the prostrating headache.   

The Veteran was afforded another VA examination in December 2015.  At that time, he reported being in a Humvee in 2004 when an IED exploded near him.  He recalled being dazed and confused after the blast.  The Veteran related that he has had headaches ever since that explosion.  The Veteran stated that he essentially has daily generalized pounding headaches.  Three times per month the headaches are prostrating to the point where he can't function for a day.  When he has those headaches, he also experiences nausea and vomiting, as well as visual changes and lightheadedness.  The Veteran related that he sometimes has numbness in his hands associated with the headaches.  He reported taking Topamax and Propranolol for the headaches.  He also states that in 2006 he was hit by a brick in his head and also was dazed.  The Veteran also complained of problems with short term memory loss; he stated that his wife needs to remind him of what he has to do.  He noted that she needs to monitor his medication intake otherwise he will forget to take them.  He does not have other neurological symptoms such as vertigo, focal weakness, diplopia, fainting, seizures, gait ataxia, speech changes, and loss of smell.  

It was noted that the Veteran experiences constant head pain which was described as pulsating or throbbing.  He also reported that the pain occur on both sides of the head.  It was reported that the Veteran experiences many other symptoms associated with his headaches, including nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision and lightheadedness.  The examiner noted that the Veteran had characteristic prostrating attacks, which occur once every month.  It was noted that a CT scan of the head revealed possible lacunar infracts in the basal ganglia.  The pertinent diagnosis was migraine including migraine variants.  The examiner also noted that the prostrating headaches can interfere with work.  

In December 2015, the Veteran was also afforded an evaluation for residuals of TBI.  He describes short term memory loss and needs to rely on his wife to remind him.  Judgment was reported to be normal.  Social interaction was routinely appropriate.  He was fully oriented.  Motor activity was normal.  Visual spatial orientation was normal.  The Veteran reported having headaches and short term memory loss.  No neurobehavioral effects were noted.  It was noted that the Veteran was able to communicate by spoken and written language and to comprehend spoken and written language.  Consciousness was normal.  It was noted that the symptoms which the Veteran suffer from that are attributable to a TBI were headaches, including migraine headaches.  The examiner related that complete neuropsychological testing, conducted in February 2014, suggested memory and attention difficulties that seemed to have progressed compared to an evaluation done on 2008.  Since mild TBI is not associated with worsening cognitive function the examiner brought up his emotional status (PTSD), sleep apnea and other medical conditions as a possible cause.  The pertinent diagnosis was TBI.  The examiner noted that the Veteran's headaches can interfere with strenuous work.  The examiner stated that the Veteran has mild TBI which would not cause significant behavioral or cognitive deficits.  


III.  Legal Analysis.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21 (2015).  

Separate ratings for separate periods of time can be assigned, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's headaches were previously evaluated by the RO as noncompensably disabling and more recently as 30 percent disabling under Diagnostic Code 8100.  Under Code 8100, headaches resulting in characteristic prostrating attacks averaging one in two months over the last several months warrant a 10 percent rating.  Headaches resulting in characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a  

The rating criteria do not define "prostrating;" nor has the Court.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

Under Diagnostic Code 8045, as it existed prior to October 23, 2008, purely subjective complaints such as headaches, dizziness, insomnia etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under DC 9304.  This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  


The amended version of Diagnostic Code 8045 continues to provide for the evaluation of TBI. 38 C.F.R. § 4.124a (effective October 23, 2008).  Under the current format, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction. The rater is instructed to evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." However, the rater is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.  

Further, the rater is to evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms should be evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Physical (including neurological) dysfunction is to be evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, such should be evaluated under the most appropriate diagnostic code.  Each condition should be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

Additionally, the rater is to consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id.  

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. Id.  

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled ``Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified'' with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id.  

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. Id.  

 Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. Id.  

 Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  Id.  

Note (5): A Veteran whose residuals of TBI are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review. VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008. For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114 , if applicable. Id.  

The rule against pyramiding prohibits compensating a Veteran twice for the same symptoms, regardless of diagnosis 38 C.F.R. § 4.14.  The test for whether separate ratings would be pyramiding is where there is an overlapping or duplication of symptomatology for the multiple ratings.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).


A.  Rating for headaches, prior to September 10, 2014.

The Veteran's service-connected headaches have been evaluated as noncompensably (zero percent) disabling under 38 C.F.R. § 4.124a , Diagnostic Code (DC) 8100, which provides for a noncompensable rating for migraines with less frequent attacks; a 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a, DC 8100 (2014).  

Upon review of the evidence of record, the Board agrees with the Veteran that a disability rating of 10 percent is warranted.  Notably, the report of a May 2008 VA examination indicates that the Veteran experiences headaches 4 times per week; he noted that they were generally severe and lasted for no more than for minutes.  The Veteran also reported feeling lightheaded on the average of three times per week.  At his personal hearing in March 2013, the Veteran reported serious headaches at least three times a week; in fact, he reported an incident when he had to go to the emergency room because his headaches were so bad.  He stated in bed for two days.  He reported having prostrating headaches at least 10 times per month.  The Board finds that the Veteran's headaches are more aptly described by the criteria necessary for a 10 percent rating under DC 8100, effective prior to September 10, 2014.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the frequency of the headaches (and not their severity) warrants a minimal compensable evaluation for the entire period from June 1, 2007 through September 9, 2014.. However, absent prostrating attacks, there is no basis for a higher evaluation.  The preponderance of the evidence is against assigning a rating higher than 10 percent for any time period prior to September 10, 2014.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3.  


B.  Rating for headaches, beginning on September 10, 2014.

The evidence of record also demonstrates that a disability evaluation of 50 percent is warranted as of September 10, 2014.  According to the September 10, 2014 VA examination report, the Veteran reported having daily headaches for weeks at a time; he described the headaches as constant head pain, pulsating or throbbing and on both sides of the head.  The Veteran stated that his headaches were associated with nausea, sensitivity to light, sensitivity to sound, and changes in vision; he noted that the typical headache lasts for weeks at a time.  The examiner described the Veteran's headaches as prostrating; he reported having those once every month.  The examiner stated that the Veteran would have a difficult time working with the prostrating headaches.  The symptoms were described as pulsating or throbbing head pain with pain on both sides of the head, along with nausea, sensitivity to light, sensitivity to sound, changes in vision, and sensory changes. The examiner also indicated that the Veteran had characteristic prostrating attacks of migraine headache pain.  Additionally, the examiner indicated that the Veteran's headaches would impact his ability to work.  More recently, in December 2015, the VA examiner again noted that the Veteran experienced constant head pain which was described as pulsating or throbbing, and noted that the pain occurred on both sides of the head.  The examiner also reported that the Veteran had characteristic prostrating attacks which occur once every month, and stated that the Veteran's headaches can interfere with strenuous work.  

The above evidence reflects that the Veteran experienced severe headaches more than once per month that are prostrating and incapacitating.  Although the term "severe economic inadaptability" is not defined in the regulation, the Board finds that the nature and frequency of the headaches described by the Veteran and the VA examiners would approximate this definition.  Moreover, to the extent that medication relieves the Veteran's symptoms, "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012). The evidence is thus approximately evenly balanced as to whether the Veteran's headaches more nearly approximate the criteria for a 50 percent rating under DC 8100.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to the maximum schedular 50 percent rating for the Veteran's headaches under DC 8100 is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In summary, for the reasons and bases set forth above, and with application of the benefit-of-the-doubt rule, the Board concludes that an initial 50 percent rating, but no more, is warranted for the Veteran's service-connected headaches disability beginning on September 10, 2014.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(CONTINUED ON NEXT PAGE)



C.  Additional compensable rating for TBI.

As explained above, the Board finds that a 10 percent rating is warranted for his headaches for the period from the day after he was separated from active service.  

There is no evidence of a purely neurological disability, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., at any time during the pendency of this claim that would warrant a separate evaluation under Diagnostic Code 8045 as it existed prior to October 23, 2008.  No neurological symptoms were noted upon examination in April 2014, and according to the December 2015 VA examination report, he did not have neurological symptoms such as vertigo, focal weakness, diplopia, fainting, seizures, gait ataxia, speech changes or loss of smell.  Following a VA examination for evaluation of residuals of TBI, the examiner stated that neurobehavioral effects were noted.  The examiner also related that complete neuropsychological testing, conducted in February 2014, suggested memory and attention difficulties that seemed to have progressed, both of which have been attributed to the Veteran's PTSD, which is separately rated.  

As noted above, Diagnostic Code 8045, as it has existed since October 23, 2008, provides evaluation for three main areas of dysfunction that may result from TBI and have profound effects on functioning:  Cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. 38 C.F.R. § 4.124a, Diagnostic Code 8045.  

The Board finds that a separate rating is not warranted for the residuals of TBI.  Significantly, at the time of the December 2015 VA examination regarding the severity of the TBI, the examiner copied in the report the findings from prior testing regarding TBI.  He found that the Veteran's mild TBI was not associated with worsening cognitive functions; rather, it was suggested that his cognitive deficits were caused by his PTSD.  

Considering the relevant rating criteria as they apply to this disability, the Veteran has not reported and there is no other evidence of physical residuals of the postconcussive syndrome.  As to behavioral symptoms, the evidence of record clearly attributes this to a separately service-connected disability of PTSD, which was granted on a separate basis.  Thus, a separate rating based on the TBI criteria is not warranted and the rating assigned under the PTSD rating criteria is not in appellate status.  See 38 C.F.R. § 4.14.  As to cognitive symptoms, the evidence shows that the Veteran does not have residual cognitive disability, separate from that attributed to PTSD.  As noted, service connection is separately also in effect for tinnitus.  Thus, the only ratable symptom is headaches.  

Under the facets of cognitive impairment and other residuals of TBI not otherwise classified the separately identified symptoms of attention impairment and delayed recall apply to the memory, attention, concentration and executive function facet. Id.  In this regard, the currently assigned 70 percent PTSD rating contemplates deficiencies in thinking.  38 C.F.R. § 4.130, DC 9411.  The Board considers the attention impairment and delayed recall to overlap with the deficiency in thinking contemplated within the currently assigned PTSD rating and finds that a separate level of impairment under DC 8045 would simply duplicate the currently assigned PTSD rating.  38 C.F.R. § 4.14; Compare 38 C.F.R. § 4.124a, DC 8045 and 38 C.F.R. § 4.130 , DC 9411.  

For the separately identified visuospatial symptom, this symptom too falls within the currently assigned PTSD rating, as spatial disorientation is a symptom specifically contemplated by the criteria for evaluating PTSD.  See id.  The Board must conclude that an additional rating based upon impairment in the visual spatial facet duplicates the spatial disorientation considered in the PTSD rating.  Id.

The Board again emphasizes that the Veteran is separately rated for PTSD as 70 percent disabling, headaches as 10 percent disabling and tinnitus as 10 percent disabling.  The Veteran is not shown to have an ophthalmological disorder attributable to TBI.  The record does not suggest the presence of any additional TBI symptom that would warrant a separate rating outside of DC 8045.  

 For the above stated reasons, the record does not indicate that the Veteran has TBI symptoms that are separate and distinct from symptoms considered in rating his additional disabilities.  Mittleider v. West, 11 Vet. App. 181 (1998).  The preponderance of the evidence is against the claim, and a rating in excess of 10 percent for TBI residuals must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.14, 4.124a, DC 8045.  


D.  Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration with regard to the disabilities the ratings of which are on appeal.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  

The discussion above reflects that the symptoms of the Veteran's headaches and TBI are fully contemplated by the applicable rating criteria.  As shown above, the criteria for each disability are broad enough to encompass each of the symptoms described by the Veteran and reflected in the medical evidence.  The headache criteria include the nature and duration of the "attacks" that would encompass all of the symptoms experienced during such attacks, and their effect on economic adaptability, which would encompass a broad range of effects of these symptoms, to include those described by the Veteran.  Moreover, the TBI criteria contain various levels of multiple types of symptomatology that include extensive objective and subjective symptoms encompassing those experienced by the Veteran.  

Here, the Veteran has several service-connected disabilities including PTSD, sleep apnea, spine disabilities, disabilities of both knees, right shoulder, elbow and wrist disabilities, tinnitus, hypertension, skin disabilities of toe, scars, and Crohn's disease.  The evidence does not show that the Veteran's disabilities have a collective effect on the ones that are before the Board or that his disability picture is an unusual or exceptional one.  Rather, the evidence shows that he is properly 


(CONTINUED ON NEXT PAGE)


compensated for the disabilities on appeal via the schedular ratings.  For these reasons, the Board declines to remand for referral for extraschedular consideration.   


ORDER

Entitlement to an initial 10 percent rating for headaches is granted, for the period from June 1, 2007 through September 9, 2014, subject to the regulations governing the award of monetary benefits.  

Entitlement to a 50 percent rating for headaches is granted from September 10, 2014, forward, subject to controlling regulations governing the payment of monetary awards.  

Entitlement to an additional compensable rating for residuals of TBI is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


